Title: To Thomas Jefferson from John Smith, 27 April 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cincinnati April 27 1807
                        
                        Peyton Drew Esq brought for my Son A D Smith a Subpoena for to attend the trial of A Burr at Richmond on the
                            22d. of next month—I regret his absence exceedingly—Three weeks yesterday he embark’d on board of one of the U States
                            Gun Boats, built here, for New Orleans. I have nevertheless written him both by water & land to repair to Richmond
                            without delay & I sincerely hope that he will be there before the testimony is finally closed. I know he will use every
                            exertion in his power to obey the summons.
                        Pallas P. Stuart has not return’d from N. Orleans, or I would have him summon’d, & should he arrive here in
                            time, I will endeavour to prevail on him to attend the Court. He is expected to be here shortly, & is the only one I
                            know, that can in this quarter give information, or that would do it. Was Matthew Nimmo here, & an enquiry instituted
                            among his friends, though few, it is thought by some a disclosure could be made. Of this I have doubts, untill they
                            quarrel & then the truth will come.
                        To Bolster him up, I am told a few nights ago that in conclave, more depositions were taken to prove the
                            information he sent you last Nov. about me. I pray you to send me Copies of all which relates to myself & I am confident
                            I will satisfy you in every particular which deserves the Consideration of Sir 
                  your most ob & very Humble Servt.
                        
                            John Smith
                            
                        
                        
                            P S Burrs bill said to have been drawn on me for $500 has never been presented, if it ever is I will
                                inform you.
                        
                    